 

 

Case 1:19-cv-00084-JRH-BKE Document6 Filed 07/24/19 Page 1 of 1

Case 1:19-cv-00084-JRH-BKE Document 2 Filed 06/06/19 Page 2 of 2

 

PROOF OF SERVICE
(This section should nor be filed with the court unless required by Fed. R. Civ, P. 4 ())

This SUMMONS TF Greome of ieilvidudl and tile, Yam)

was received bymeonydae) Ty ly ft Ww/t_:

   

 

. on date oe oe 9 OF

 

oO I oft the sunimoris at'the individual's residence or: usu nie of abode-n with facet

 

 

 

MyfeesareS for travel and $ - for services, fora total-of S 0:00:

E declare iinder’ penalty oft ‘perjury’ ‘that this information {strue.

Dad (Grdb

Server's signatire’

3087; TERE DR VE

 

  

 

Additional information regarding attenipted service, etc:
